Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 15, 2016

The Court of Appeals hereby passes the following order:

A16A2155. LATISHA SHANA MCCOY v. THE STATE.

       Following a bench trial during which the court denied Latisha Shana McCoy’s
motion to suppress evidence,1 the trial court entered a verdict finding McCoy guilty
of driving under the influence of drugs. However, the court has not entered a
judgment of conviction and has not imposed a sentence. McCoy then filed this direct
appeal of the verdict and the denial of her motion to suppress. We lack jurisdiction
because the challenged orders are interlocutory.
       Although the trial court found McCoy guilty, it has not entered a judgment of
conviction and has not imposed a sentence. Accordingly, the case remains pending
below, and McCoy was required to follow the interlocutory appeal procedures of
OCGA § 5-6-34 (b) to obtain appellate review at this time. See Keller v. State, 275
Ga. 680, 680 (571 SE2d 806) (2002) (a criminal case remains pending until the court
enters a written judgment of conviction and sentence); Crolley v. State, 182 Ga. App.
2, 2-3 (1) (354 SE2d 864) (1987) (a criminal proceeding is pending until the court
enters a written sentence). McCoy’s failure to follow the requisite procedures
deprives us of jurisdiction to consider her appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.



      1
       McCoy filed an application for interlocutory review of the denial, which this
Court dismissed.